Citation Nr: 0403364	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  98-07 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of the recovery of overpayment of VA 
pension benefits in the amount of $25,744, to include the 
preliminary issue of the validity of the debt.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
REMAND

The veteran had active duty from August 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Committee on Waivers (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, in which the Committee found that the veteran 
had acted in bad faith in his dealings with the VA.

The veteran presented sworn testimony before the undersigned 
Veteran's Law Judge in June 2000.

Initially, the Board observes that claims for waiver of debt 
owed to the VA are governed by the provisions of Chapter 53 
of Title 38 of the United States Code.  This statute contains 
its own specific notice provisions.  The provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002) are relevant to a different 
chapter of title 38, and do not apply to this appeal.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).

The veteran has been in receipt of VA pension benefits since 
September 1967.  In August 1992, an anonymous letter was 
mailed to the RO, informing that the veteran had been 
receiving rental income of $600 a month since 1987 from a 
piece of property which he owned, and that he had not been 
reporting this income to the VA, as is required of all 
pension recipients.  A cancelled rent check, endorsed by the 
veteran, was attached to this letter.  A second letter 
containing essentially the same information was received by 
the RO in September 1992.

In March 1993, the RO wrote the veteran, proposing to 
terminate his pension benefits effective February 1, 1987.  
The RO also informed him that because he had not reported 
this income of $600 a month to the VA, he had been receiving 
VA benefits to which he was not entitled, and that he would 
be required to repay this overpayment to the VA.  

In March 1993, the veteran proposed that his monthly pension 
benefits be reduced by $200 until the debt was repaid.  In 
November 1993, he requested that the entire overpayment debt 
be waived due to his straightened financial circumstances.  
The Committee reviewed the veteran's request and in March 
1994 found that the veteran had acted in bad faith in hiding 
his ownership of the property as well as his rental income 
from the VA.  The Committee found that his failure to report 
all income was done with the knowledge that he would receive 
erroneous payments of VA benefits.  The Committee calculated 
the amount of the veteran's debt to the VA as $43,515, based 
upon the assumption that the veteran received $600 a month in 
rental income from 1987 through 1993, the date when the VA 
ceased paying pension benefits to him.

In August 1994, the veteran stated that he had only rented 
the property in question for six months.  He also asserted 
that because he does not read or understand English, he had 
never completed the annual income verification forms required 
by the VA by himself, but had relied upon someone else to 
complete the forms for him.  The veteran repeated these 
assertions during testimony at an RO hearing in August 1994.  

The Committee issued a Statement of the Case in April 1998, 
informing the veteran simply that waiver of his debt was 
precluded because he had acted in bad faith, as he had 
willfully misrepresented material facts about his income with 
the intention of unlawfully gaining VA benefits.  The veteran 
then perfected a timely substantive appeal to the Board.

In a February 2002 Supplemental Statement of the Case, the 
Committee reduced the amount of the veteran's debt from 
$43,515 to $25,744.  In so doing, the Committee recalculated 
the amount of pension benefits the veteran should have been 
receiving based upon the number of dependents he could 
properly claim during the six year time period at issue.  
However, the Committee did not address the veteran's 
assertion that he had only received rental income for a 
period of six months rather than six years.

In the analysis of a waiver of indebtedness case, VA must 
make an initial determination regarding whether the debt is 
valid before deciding whether a waiver of the debt is in 
order.  Schaper v. Derwinski, 1 Vet. App. 430, 433-7 (1991).  
Ideally, the Committee will (1) make an initial adjudication 
as to the validity of the creation of the debt, to include 
establishing the exact amount of the debt; (2) if the debt 
was found to have been validly created, then review whether 
the veteran acted out of fraud, misrepresentation, or bad 
faith under the provisions of 38 U.S.C.A. § 5302(c); and (3) 
if both previous hurdles are cleared by the veteran, then the 
Committee is to adjudicate the issue of entitlement to a 
waiver of recovery of the overpayment debt under the 
principle of equity and good conscience embodied in 
38 U.S.C.A. § 5302 and 38 C.F.R. § 1.965.  

In this case, however, perhaps because the veteran requested 
a waiver of the debt prior to challenging the validity of the 
debt, the Committee has only accomplished step two of the 
analysis above.  The issue of whether the debt is valid and 
the exact amount of the debt has not yet been formally 
adjudicated.

The veteran's challenge to the validity of the debt is not 
that he did not incur the debt, but rather that the Committee 
has miscalculated the amount of the debt.  He asserts that he 
did not actually receive rental income for the six year 
period the Committee has used in calculating his debt; 
rather, he asserts that he only rented the property for a 
period of six months, and that therefore, his rental income 
totals no more than $3,600.  During the June 2000 hearing 
before the undersigned Veteran's Law Judge, he testified that 
he had in fact received only four months of rental payments 
because the tenant defaulted on the lease; so that his 
additional unreported income was actually only $2,400.  
Because the discrepancy in the two figures (the Committee's 
calculation of the debt vs. the veteran's calculation of the 
debt) is nearly $23,000, this issue of the creation of the 
debt, and the calculation of the debt is an extremely 
important one.

In support of his claim, the veteran has submitted a copy of 
the lease contract for the property at issue.  The contract 
was for rent of $600 over a term of six months beginning on 
January 1, 1988, with the option for the tenant to extend the 
lease for three years.  The veteran has also submitted a copy 
of an eviction order addressed to the same tenant, dated in 
March 1994.  In addition, he submitted a copy of a legal 
document showing that he transferred ownership of the 
property to his children effective in July 2002.  This 
document also reflects that the veteran assumed ownership of 
the property in 1974.

Because formal review as to the validity of the creation of 
the veteran's debt has never been performed, the agency of 
original jurisdiction, in this case, the Committee on 
Waivers, is required to conduct the initial review of this 
issue to avoid prejudice to the veteran and his claim.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Under 
these circumstances, due process requires that the Committee 
on Waivers perform a full, formal, initial review of the 
validity of the creation of the debt and the amount of the 
debt prior to further appellate review.  While the Board 
regrets further delay in this appeal, which has already 
dragged on for many years, the due process considerations are 
significant and must be addressed by the Committee.  

Upon remand, the Committee on Waivers must adjudicate the 
validity of the creation of the debt, in light of the 
concerns expressed above, in particular whether the amount of 
the debt was calculated properly.  Once the amount of the 
debt is established, the Committee should next revisit the 
issue of whether the veteran acted with fraud, 
misrepresentation, or in bad faith in his dealings with VA 
surrounding his application for pension benefits and the 
subsequently-declared debt.  If it is concluded that there 
was no fraud, misrepresentation, or bad faith involved, then 
the Committee should adjudicate the issue of entitlement to a 
waiver under the principles of equity and good conscience.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The Committee must adjudicate the 
validity of the creation of the debt, 
establishing the amount of the veteran's 
debt, to include any necessary 
evidentiary development, providing notice 
of the decision to the veteran and an 
opportunity to respond.  The veteran is 
hereby notified that his full cooperation 
in this endeavor is required.

2.  Once the amount of the debt has been 
established, the Committee should next 
revisit the issue of whether the veteran 
acted with fraud, misrepresentation, or 
in bad faith in his dealings with VA 
surrounding his receipt of VA pension 
benefits and the subsequently-declared 
debt, providing notice of the decision to 
the veteran and an opportunity to 
respond.

3.  If it is concluded that there was no 
fraud, misrepresentation, or bad faith 
involved, then the Committee should 
adjudicate the issue of entitlement to a 
waiver under the principles of equity and 
good conscience, again providing notice 
of the decision to the veteran and an 
opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  




		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


